
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.4


UTSTARCOM, INC.

1997 STOCK PLAN

(AS AMENDED ON DECEMBER 8, 1999)


        1.     PURPOSES OF THE PLAN.    The purposes of this Stock Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees, Directors and
Consultants and to promote the success of the Company's business. Options
granted under the Plan may be Incentive Stock Options or Nonstatutory Stock
Options, as determined by the Administrator at the time of grant. Stock Purchase
Rights may also be granted under the Plan.

        2.     DEFINITIONS.    As used herein, the following definitions shall
apply:

        (a)   "ADMINISTRATOR" means the Board or any of its Committees as shall
be administering the Plan in accordance with Section 4 hereof.

        (b)   "APPLICABLE LAWS" means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any other country or jurisdiction where Options or Stock Purchase Rights are
granted under the Plan.

        (c)   "BOARD" means the Board of Directors of the Company.

        (d)   "CODE" means the Internal Revenue Code of 1986, as amended.

        (e)   "COMMITTEE" means a committee of Directors appointed by the Board
in accordance with Section 4 hereof.

        (f)    "COMMON STOCK" means the Common Stock of the Company.

        (g)   "COMPANY" means UTStarcom, Inc., a Delaware corporation.

        (h)   "CONSULTANT" means any person who is engaged by the Company or any
Parent or Subsidiary to render consulting or advisory services to such entity.

        (i)    "DIRECTOR" means a member of the Board of Directors of the
Company.

        (j)    "DISABILITY" means total and permanent disability as defined in
Section 22(e)(3) of the Code.

        (k)   "EMPLOYEE" means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
For purposes of Incentive Stock Options, no such leave may exceed ninety days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, on the 181st day of such leave any Incentive Stock
Option held by the Optionee shall cease to be treated as an Incentive Stock
Option and shall be treated for tax purposes as a Nonstatutory Stock Option.
Neither service as a Director nor payment of a director's fee by the Company
shall be sufficient to constitute "employment" by the Company.

        (l)    "EXCHANGE ACT" means the Securities Exchange Act of 1934, as
amended.

        (m)  "FAIR MARKET VALUE" means, as of any date, the value of Common
Stock determined as follows:

        (i)    If the Common Stock is listed on any established stock exchange
or a national market system, including without limitation the Nasdaq National
Market or The Nasdaq

--------------------------------------------------------------------------------



SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system for the last market trading day
prior to the time of determination, as reported in THE WALL STREET JOURNAL or
such other source as the Administrator deems reliable;

        (ii)   If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean between the high bid and low asked prices for the Common Stock
on the last market trading day prior to the day of determination; or

        (iii)  In the absence of an established market for the Common Stock, the
Fair Market Value thereof shall be determined in good faith by the
Administrator.

        (n)   "INCENTIVE STOCK OPTION" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

        (o)   "NONSTATUTORY STOCK OPTION" means an Option not intended to
qualify as an Incentive Stock Option.

        (p)   "OFFICER" means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

        (q)   "OPTION" means a stock option granted pursuant to the Plan.

        (r)   "OPTION AGREEMENT" means a written or electronic agreement between
the Company and an Optionee evidencing the terms and conditions of an individual
Option grant. The Option Agreement is subject to the terms and conditions of the
Plan.

        (s)   "OPTION EXCHANGE PROGRAM" means a program whereby outstanding
Options are exchanged for Options with a lower exercise price.

        (t)    "OPTIONED STOCK" means the Common Stock subject to an Option or a
Stock Purchase Right.

        (u)   "OPTIONEE" means the holder of an outstanding Option or Stock
Purchase Right granted under the Plan.

        (v)   "PARENT" means a "parent corporation," whether now or hereafter
existing, as defined in Section 424(e) of the Code.

        (w)  "PLAN" means this 1997 Stock Plan.

        (x)   "RESTRICTED STOCK" means shares of Common Stock acquired pursuant
to a grant of a Stock Purchase Right under Section 11 below.

        (y)   "SECTION 16(b) "means Section 16(b) of the Securities Exchange Act
of 1934, as amended.

        (z)   "SERVICE PROVIDER" means an Employee, Director or Consultant.

        (aa) "SHARE" means a share of the Common Stock, as adjusted in
accordance with Section 12 below.

        (bb) "STOCK PURCHASE RIGHT" means a right to purchase Common Stock
pursuant to Section 11 below.

        (cc) "SUBSIDIARY" means a "subsidiary corporation," whether now or
hereafter existing, as defined in Section 424(f) of the Code.

2

--------------------------------------------------------------------------------






        3.     STOCK SUBJECT TO THE PLAN.    Subject to the provisions of
Section 12 of the Plan, the maximum aggregate number of Shares which may be
subject to option and sold under the Plan is 5,262,287 Shares, plus an annual
increase to be added on the first day of the Company's fiscal year beginning in
2001 equal to 4% of the outstanding Shares on such date, 3,000,000 shares or a
lesser amount determined by the Board. The Shares may be authorized but
unissued, or reacquired Common Stock.

        If an Option or Stock Purchase Right expires or becomes unexercisable
without having been exercised in full, or is surrendered pursuant to an Option
Exchange Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated). However, Shares that have actually been issued under the Plan, upon
exercise of either an Option or Stock Purchase Right, shall not be returned to
the Plan and shall not become available for future distribution under the Plan,
except that if Shares of Restricted Stock are repurchased by the Company at
their original purchase price, such Shares shall become available for future
grant under the Plan.

        4.     ADMINISTRATION OF THE PLAN.

        (a)   PROCEDURE.

        (i)    MULTIPLE ADMINISTRATIVE BODIES.    The Plan may be administered
by different Committees with respect to different groups of Service Providers.

        (ii)   SECTION 162(m).    To the extent that the Administrator
determines it to be desirable to qualify Options granted hereunder as
"performance-based compensation" within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more "outside
directors" within the meaning of Section 162(m) of the Code.

        (iii)  RULE 16b-3.    To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.

        (iv)  OTHER ADMINISTRATION.    Other than as provided above, the Plan
shall be administered by (A) the Board or (B) a Committee, which committee shall
be constituted to satisfy Applicable Laws.

        (b)   POWERS OF THE ADMINISTRATOR.    Subject to the provisions of the
Plan and, in the case of a Committee, the specific duties delegated by the Board
to such Committee, and subject to the approval of any relevant authorities, the
Administrator shall have the authority in its discretion:

        (i)    to determine the Fair Market Value;

        (ii)   to select the Service Providers to whom Options and Stock
Purchase Rights may from time to time be granted hereunder;

        (iii)  to determine the number of Shares to be covered by each such
award granted hereunder;

        (iv)  to approve forms of agreement for use under the Plan;

        (v)   to determine the terms and conditions, of any Option or Stock
Purchase Right granted hereunder. Such terms and conditions include, but are not
limited to, the exercise price, the time or times when Options or Stock Purchase
Rights may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Option or Stock Purchase Right or the

3

--------------------------------------------------------------------------------






Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;

        (vi)  to determine whether and under what circumstances an Option may be
settled in cash under subsection 9(e) instead of Common Stock;

        (vii) to reduce the exercise price of any Option to the then current
Fair Market Value if the Fair Market Value of the Common Stock covered by such
Option has declined since the date the Option was granted;

        (viii) to initiate an Option Exchange Program;

        (ix)  to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of qualifying for preferred tax treatment under foreign tax laws;

        (x)   to allow Optionees to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option or Stock Purchase Right that number of Shares having a Fair Market
Value equal to the amount required to be withheld. The Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined. All elections by Optionees to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;

        (xi)  to modify or amend each Option or Stock Purchase Right (subject to
Section 15(c) of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options longer than is otherwise
provided for in the Plan; and

        (xii) to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan.

        (c)   EFFECT OF ADMINISTRATOR'S DECISION.    All decisions,
determinations and interpretations of the Administrator shall be final and
binding on all Optionees.

        5.     ELIGIBILITY.

        (a)   Nonstatutory Stock Options and Stock Purchase Rights may be
granted to Service Providers. Incentive Stock Options may be granted only to
Employees.

        (b)   Each Option shall be designated in the Option Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (under
all plans of the Company and any Parent or Subsidiary) exceeds $100,000, such
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 5(b), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

        (c)   The following limitations shall apply to grants of Options:

        (i)    No Service Provider shall be granted, in any fiscal year of the
Company, Options to purchase more than 700,000 Shares.

        (ii)   In connection with his or her initial service, a Service Provider
may be granted Options to purchase up to an additional 700,000 Shares which
shall not count against the limit set forth in subsection (i) above.

4

--------------------------------------------------------------------------------






        (iii)  The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company's capitalization as described in
Section 13.

        (iv)  If an Option is canceled in the same fiscal year of the Company in
which it was granted (other than in connection with a transaction described in
Section 13), the canceled Option will be counted against the limits set forth in
subsections (i) and (ii) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.

        (d)   Neither the Plan nor any Option or Stock Purchase Right shall
confer upon any Optionee any right with respect to continuing the Optionee's
relationship as a Service Provider with the Company, nor shall it interfere in
any way with his or her right or the Company's right to terminate such
relationship at any time, with or without cause.

        6.     TERM OF PLAN.    The Plan shall become effective upon its
adoption by the Board. It shall continue in effect for a term of ten (10) years
unless sooner terminated under Section 14 of the Plan.

        7.     TERM OF OPTION.    The term of each Option shall be stated in the
Option Agreement; provided, however, that the term of an Incentive Stock Option
shall be no more than ten (10) years from the date of grant thereof; provided,
further, that in the case of an Incentive Stock Option granted to an Optionee
who, at the time the Option is granted, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, the term of the Option shall be five (5) years from the
date of grant or such shorter term as may be provided in the Option Agreement.

        8.     OPTION EXERCISE PRICE AND CONSIDERATION.

        (a)   The per share exercise price for the Shares to be issued upon
exercise of an Option shall be such price as is determined by the Administrator,
but shall be subject to the following:

        (i)    In the case of an Incentive Stock Option

        (A)  granted to an Employee who, at the time of grant of such Option,
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Parent or Subsidiary, the exercise price
shall be no less than 110% of the Fair Market Value per Share on the date of
grant.

        (B)  granted to any other Employee, the per Share exercise price shall
be no less than 100% of the Fair Market Value per Share on the date of grant.

        (ii)   In the case of a Nonstatutory Stock Option, the per Share
exercise price shall be determined by the Administrator. In the case of a
Nonstatutory Stock Option intended to qualify as "performance-based
compensation" within the meaning of Section 162(m) of the Code, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the date of grant.

        (iii)  Notwithstanding the foregoing, Options may be granted with a per
Share exercise price other than as required above pursuant to a merger or other
corporate transaction.

        (b)   The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant). Such consideration may consist of (1) cash,
(2) check, (3) promissory note, (4) other Shares which (x) in the case of Shares
acquired upon exercise of an Option, have been owned by the Optionee for more
than six months on the date of surrender, and (y) have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which such Option shall be exercised, (5) consideration received by the Company
under a cashless exercise program implemented by the Company in

5

--------------------------------------------------------------------------------



connection with the Plan, or (6) any combination of the foregoing methods of
payment. In making its determination as to the type of consideration to accept,
the Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company.

        9.     EXERCISE OF OPTION.

        (a)   PROCEDURE FOR EXERCISE; RIGHTS AS A STOCKHOLDER.    Any Option
granted hereunder shall be exercisable according to the terms hereof at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.

        An Option shall be deemed exercised when the Company
receives:    (i) written or electronic notice of exercise (in accordance with
the Option Agreement) from the person entitled to exercise the Option, and
(ii) full payment for the Shares with respect to which the Option is exercised.
Full payment may consist of any consideration and method of payment authorized
by the Administrator and permitted by the Option Agreement and the Plan. Shares
issued upon exercise of an Option shall be issued in the name of the Optionee
or, if requested by the Optionee, in the name of the Optionee and his or her
spouse. Until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Shares, notwithstanding the exercise of the Option.
The Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 12 of the Plan.

        Exercise of an Option in any manner shall result in a decrease in the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

        (b)   TERMINATION OF RELATIONSHIP AS A SERVICE PROVIDER.    If an
Optionee ceases to be a Service Provider, such Optionee may exercise his or her
Option within such period of time as is specified in the Option Agreement to the
extent that the Option is vested on the date of termination (but in no event
later than the expiration of the term of the Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for three (3) months following the Optionee's
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified by the Administrator, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan.

        (c)   DISABILITY OF OPTIONEE.    If an Optionee ceases to be a Service
Provider as a result of the Optionee's Disability, the Optionee may exercise his
or her Option within such period of time as is specified in the Option Agreement
to the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee's
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

        (d)   DEATH OF OPTIONEE.    If an Optionee dies while a Service
Provider, the Option may be exercised within such period of time as is specified
in the Option Agreement to the extent that the Option is vested on the date of
death (but in no event later than the expiration of the term of

6

--------------------------------------------------------------------------------






such Option as set forth in the Option Agreement) by the Optionee's estate or by
a person who acquires the right to exercise the Option by bequest or
inheritance. In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee's
termination. If, at the time of death, the Optionee is not vested as to the
entire Option, the Shares covered by the unvested portion of the Option shall
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.

        (e)   BUYOUT PROVISIONS.    The Administrator may at any time offer to
buy out for a payment in cash or Shares, an Option previously granted, based on
such terms and conditions as the Administrator shall establish and communicate
to the Optionee at the time that such offer is made.

        10.   NON-TRANSFERABILITY OF OPTIONS AND STOCK PURCHASE
RIGHTS.    Unless otherwise determined by the Administrator, Options and Stock
Purchase Rights may not be sold, pledged, assigned, hypothecated, transferred,
or disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Optionee, only by
the Optionee.

        11.   STOCK PURCHASE RIGHTS.

        (a)   RIGHTS TO PURCHASE.    Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan. After the Administrator determines
that it will offer Stock Purchase Rights under the Plan, it shall advise the
offeree in writing or electronically of the terms, conditions and restrictions
related to the offer, including the number of Shares that such person shall be
entitled to purchase, the price to be paid, and the time within which such
person must accept such offer. The offer shall be accepted by execution of a
Restricted Stock purchase agreement in the form determined by the Administrator.

        (b)   REPURCHASE OPTION.    Unless the Administrator determines
otherwise, the Restricted Stock purchase agreement shall grant the Company a
repurchase option exercisable upon the voluntary or involuntary termination of
the purchaser's service with the Company for any reason (including death or
disability). The purchase price for Shares repurchased pursuant to the
Restricted Stock purchase agreement shall be the original price paid by the
purchaser and may be paid by cancellation of any indebtedness of the purchaser
to the Company. The repurchase option shall lapse at such rate as the
Administrator may determine.

        (c)   OTHER PROVISIONS.    The Restricted Stock purchase agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.

        (d)   RIGHTS AS A STOCKHOLDER.    Once the Stock Purchase Right is
exercised, the purchaser shall have rights equivalent to those of a stockholder
and shall be a stockholder when his or her purchase is entered upon the records
of the duly authorized transfer agent of the Company. No adjustment shall be
made for a dividend or other right for which the record date is prior to the
date the Stock Purchase Right is exercised, except as provided in Section 12 of
the Plan.

        12.   ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, MERGER OR ASSET SALE.

        (a)   CHANGES IN CAPITALIZATION.    Subject to any required action by
the stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Option or Stock Purchase Right, and the number of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Options or Stock Purchase Rights have yet been

7

--------------------------------------------------------------------------------



granted or which have been returned to the Plan upon cancellation or expiration
of an Option or Stock Purchase Right, as well as the price per share of Common
Stock covered by each such outstanding Option or Stock Purchase Right, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company. The conversion of any
convertible securities of the Company shall not be deemed to have been "effected
without receipt of consideration." Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option or Stock
Purchase Right.

        (b)   DISSOLUTION OR LIQUIDATION.    In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Optionee as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for an Optionee to
have the right to exercise his or her Option until fifteen (15) days prior to
such transaction as to all of the Optioned Stock covered thereby, including
Shares as to which the Option would not otherwise be exercisable. In addition,
the Administrator may provide that any Company repurchase option applicable to
any Shares purchased upon exercise of an Option or Stock Purchase Right shall
lapse as to all such Shares, provided the proposed dissolution or liquidation
takes place at the time and in the manner contemplated. To the extent it has not
been previously exercised, an Option or Stock Purchase Right will terminate
immediately prior to the consummation of such proposed action.

        (c)   MERGER OR ASSET SALE.    In the event of a merger of the Company
with or into another corporation, or the sale of substantially all of the assets
of the Company, each outstanding Option and Stock Purchase Right shall be
assumed or an equivalent option or right substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the Option or
Stock Purchase Right, the Optionee shall fully vest in and have the right to
exercise the Option or Stock Purchase Right as to all of the Optioned Stock,
including Shares as to which it would not otherwise be vested or exercisable. If
an Option or Stock Purchase Right becomes fully vested and exercisable in lieu
of assumption or substitution in the event of a merger or sale of assets, the
Administrator shall notify the Optionee in writing or electronically that the
Option or Stock Purchase Right shall be fully exercisable for a period of
fifteen (15) days from the date of such notice, and the Option or Stock Purchase
Right shall terminate upon the expiration of such period. For the purposes of
this paragraph, the Option or Stock Purchase Right shall be considered assumed
if, following the merger or sale of assets, the option or right confers the
right to purchase or receive, for each Share of Optioned Stock subject to the
Option or Stock Purchase Right immediately prior to the merger or sale of
assets, the consideration (whether stock, cash, or other securities or property)
received in the merger or sale of assets by holders of Common Stock for each
Share held on the effective date of the transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option or Stock Purchase Right, for each Share
of Optioned Stock subject to the Option or Stock Purchase Right, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or sale of assets.

8

--------------------------------------------------------------------------------






        13.   TIME OF GRANTING OPTIONS AND STOCK PURCHASE RIGHTS.    The date of
grant of an Option or Stock Purchase Right shall, for all purposes, be the date
on which the Administrator makes the determination granting such Option or Stock
Purchase Right, or such other date as is determined by the Administrator. Notice
of the determination shall be given to each Employee or Consultant to whom an
Option or Stock Purchase Right is so granted within a reasonable time after the
date of such grant.

        14.   AMENDMENT AND TERMINATION OF THE PLAN.

        (a)   AMENDMENT AND TERMINATION.    The Board may at any time amend,
alter, suspend or terminate the Plan.

        (b)   STOCKHOLDER APPROVAL.    The Board shall obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.

        (c)   EFFECT OF AMENDMENT OR TERMINATION.    No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator's ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.

        15.   CONDITIONS UPON ISSUANCE OF SHARES.

        (a)   LEGAL COMPLIANCE.    Shares shall not be issued pursuant to the
exercise of an Option unless the exercise of such Option and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

        (b)   INVESTMENT REPRESENTATIONS.    As a condition to the exercise of
an Option, the Administrator may require the person exercising such Option to
represent and warrant at the time of any such exercise that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.

        16.   INABILITY TO OBTAIN AUTHORITY.    The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company's counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

        17.   RESERVATION OF SHARES.    The Company, during the term of this
Plan, shall at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Plan.

9

--------------------------------------------------------------------------------




UTSTARCOM, INC.

STOCK OPTION AGREEMENT


        1.     Grant of Option.    The Plan Administrator of UTStarcom, Inc., a
Delaware corporation (the "Company"), hereby grants to the Optionee named in the
Certificate of Stock Option Grant (the "Optionee"), an option (the "Option") to
purchase a total number of shares of Common Stock (the "Shares") as set forth in
the Certificate of Stock Option Grant, at the exercise price per share set forth
in the Certificate of Stock Option Grant (the "Exercise Price") subject to the
terms, definitions and provisions of the UTStarcom, Inc. 1997 Stock Plan (the
"Plan") adopted by Company, which is incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Option.

        If designated in the Certificate of Stock Option Grant as an Incentive
Stock Option ("ISO"), this Option is intended to qualify as an Incentive Stock
Option as defined in Section 422A of the Internal Revenue Code (the "Code").
Nevertheless, to the extent that it exceeds the $100,000 rule of Code
Section 422(d), this Option shall be treated as a Nonstatutory Stock Option
("NSO").

        2.     Exercise of Option.

        (a)   Right to Exercise.    This Option shall be exercisable during its
term in accordance with the Vesting Schedule set out in the Certificate of Stock
Option Grant and with applicable provisions of the Plan and this Option
Agreement.

        (b)   Method of Exercise.    This Option shall be exercisable by
delivery of a Cash Letter of Authorization, which shall state the election to
exercise the Option, the number of Shares with respect to which the Option is
being exercised, and such other representations and agreements as may be
required by Company. The Cash Letter of Authorization shall be accompanied by
payment of the aggregate Exercise Price as to All Exercised Shares. This Option
shall be deemed to be exercised upon receipt by Company of such fully executed
Cash Letter of Authorization accompanied by the aggregate Exercise Price.

        No Shares shall be issued pursuant to the exercise of an Option unless
such issuance and such exercise shall comply with all relevant provisions of law
and the requirements of any stock exchange upon which the Shares may be listed.
Assuming such compliance, for income tax purposes, the Shares shall be
considered transferred to Optionee on the date on which the Option is exercised
with respect to such Shares.

        3.     Optionee's Representations.    In the event the Shares have not
been registered under the Securities Act of 1933, as amended, at the time this
Option is exercised, Optionee shall, if required by Company, concurrently with
the exercise of all or portions of the Option, deliver to Company his or her
Investment Representations Statement in the form attached hereto as Exhibit B
and shall read the applicable rules of the Commissioner of Corporations attached
to such Investment Representations Statement.

        4.     Lock-Up Period.    Optionee hereby agrees that, if so requested
by Company or any representative of the Underwriters (the "Managing
Underwriter") in connection with any registration of the offering of any
securities of Company under the Securities Act, Optionee shall not sell or
otherwise transfer any Shares or other securities of Company during the 180-day
period (or such other period as may be requested in writing by the Managing
Underwriter and agreed to in writing by the Company) (the "Market Standoff
Period") following the effective date of a registration statement of Company
field under the Securities Act. Such restriction shall apply only to the first
registration statement of the Company to become effective under the Securities
Act that includes securities to be sold on behalf of Company to the public in an
underwritten public offering under the Securities Act. Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.

--------------------------------------------------------------------------------




        5.     Method of Payment.    Payment of the Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:

        (a)   cash or check; b. consideration received by Company under a formal
cashless exercise program adopted by Company in connection with the Plan; or c.
Surrender of other shares which (i) either have been owned by Optionee for more
than six (6) months on the date of surrender or were not acquired, directly or
indirectly, from Company and (ii) have a fair value on the date of surrender
equal to the Exercise Price of the Shares as to which the Option is being
exercised.

        6.     Restrictions on Exercise.    This Option may not be exercised
until such time as the Plan has been approved by the shareholders of Company, or
if the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation.

        7.     Non-Transferability of Option.    This Option may not be
transferred or assigned in any manner otherwise than by will or by the laws of
descent or distribution and may be exercised during the lifetime of Optionee
only by Optionee. The terms of the Plan and this Option Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of
Optionee.

        8.     Term of Option.    This Option may be exercised only within the
terms set out in the Certificate of Stock Option Grant and may be exercised
during such term only in accordance with the Plan and the terms of this Option.

        9.     Disability of Optionee.    Notwithstanding the provisions of
Section 7 above, in the event Optionee's Continuous Status as an Employee or
Consultant terminates as a result of total and permanent disability (as defined
in Section 22(e)(3) of the Code), Optionee may, but only within twelve
(12) months from the date of termination of employment or consultancy (but in no
event later than the date of expiration of the term of this Option as set forth
in Section 11 below), exercise the Option to the extent otherwise so entitled at
the date of such termination. To the extent that Optionee was not entitled to
exercise the Option at the date of termination, or if Optionee does not exercise
such Option (to the extent otherwise so entitled) within the time specified
within, the Option shall terminate.

        10.   Death of Optionee.    The Option may be exercised at any time
within twelve (12) months after Optionee's death (but in no event later than the
date of expiration of the term of this Option), by Optionee's estate or by a
person who acquired the right to exercise the Option by bequest or inheritance,
but only to the extent Optionee could exercise the Option at the date of death.

        11.   Tax Consequences.    Set forth below is a brief summary as of the
date of this Option of some of the federal tax consequences of exercise of this
Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE,
AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT
A TAX ADVISOR BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

        (a)   Exercise of ISO.    If this Option qualifies as an ISO, there will
be no regular federal income tax liability upon the exercise of the Option,
although the excess, if any, of the fair market value of the Shares on the date
of exercise over the Exercise Price will be treated as an adjustment to the
alternative minimum tax for federal tax purposes and may subject Optionee to the
alternative minimum tax in the year of exercise.

        (b)   Exercise of ISO Following Disability.    If Optionee ceases to be
an Employee as a result of a disability that is not a total and permanent
disability as defined in Section 22(e)(3) of the Code, to the extent permitted
on the date of termination, Optionee must exercise an ISO within three months of
such termination for the ISO to qualify as an ISO.

        (c)   Exercise of Nonstatutory Stock Option.    Optionee may have a
regular federal income tax liability upon the exercise of a Nonstatutory Stock
Option. Optionee will be treated as having

2

--------------------------------------------------------------------------------






received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair Market Value of the Shares on the date of exercise
over the Exercise Price. If Optionee is an Employee or a former Employee,
Company will be required to withhold from Optionee's compensation or collect
from Optionee and pay to the applicable taxing authorities an amount in cash
equal to a percentage of this compensation income at the time of exercise, and
may refuse to honor the exercise and refuse to deliver Shares if such
withholding amounts are not delivered at the time of exercise.

        (d)   Disposition of Shares.    In the case of an NSO, if Shares are
held for at least one year, any gain realized on disposition of the Shares will
be treated as long-term capital gain for federal income tax purposes. In the
case of ISO, if Shares transferred pursuant to the Option are held for at least
one year after exercise and are disposed of at least two years after the Date of
Grant, any gain realized on disposition of the Shares will also be treated as
long-term capital gain for federal income tax purposes. Long-term capital gains
are grouped and netted by holding periods. Net capital gains on assets held
between twelve (12) and eighteen (18) months is currently taxed at a maximum
federal rate of 28%. Net capital gains on assets held for more than 18 months is
capped at 20%. Capital losses are allowed in full against capital gains and up
to $3,000.00 against other income. If Shares purchased under an ISO are disposed
of within one year after exercise or within two years after the Date of Grant,
any gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the difference between the
Exercise Price and the lesser of (1) the Fair Market Value of the shares on the
date of exercise or (2) the sale price of the shares. Any additional gain will
be taxed as capital gain, short-term or long-term depending on the period that
the ISO shares were held.

        (e)   Notice of Disqualifying Disposition of ISO Shares.    If the
Option granted to Optionee herein is an ISO, and if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (1) the date two years after the Date of Grant, or (2) the date one
year after the date of exercise, Optionee shall immediately notify Company in
writing of such disposition. Optionee agrees that Optionee may be subject to
income tax withholding by the Company on the compensation income recognized by
Optionee.

        12.   Entire Agreement; Governing Law.    The Plan is incorporated
herein by reference. The Plan and this Option Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of Company and Optionee
with respect to the subject matter hereof and may not be modified adversely to
Optionee's interest except by means of a writing signed by Company and Optionee.
This agreement is governed by the internal substantive laws but not the choice
of law rules of California.

        OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO
THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER
AT THE WILL OF COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS
OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH OPTIONEE'S RIGHT OR
COMPANY'S RIGHT TO TERMINATE OPTIONEE'S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

        Optionee acknowledges receipt of a copy of the Plan and represents that
Optionee is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all the terms and provision thereof. Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to

3

--------------------------------------------------------------------------------




obtain the advice of counsel prior to executing this Option and fully
understands all provisions of this Option. Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option. Optionee
further agrees to notify Company upon any change in the residence address
indicated below.

4

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.4



1997 STOCK PLAN (AS AMENDED ON DECEMBER 8, 1999)
UTSTARCOM, INC. STOCK OPTION AGREEMENT
